DETAILED ACTION
	This Office Action, based on application 15/572,971 filed 9 November 2017, is filed in response to applicant’s amendment and remarks entered 30 December 2020.  Claims 1-7 and 9-15 are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With respect to (1), the specification merely states “If the router memory module has a plurality of ports, a message is sent from each port.  The loop-free path chosen by the router memory module is the quickest path to fetch the data.” (Page 7, Lines 16-18).  Therefore, the specification merely accounts for the sending of a single message from each port of a router memory module to a root router memory module, in contrast to the claimed “sending messages from each port on the router memory module to the root router memory module” and “wherein each of the one or more loop free paths corresponds to the quickest path determined for each port on the router memory module”.  Furthermore, the specification discloses the determination of a quickest path for a router memory module, not a quickest path for a particular port of a router memory module.  As noted in the specification, the chosen quickest loop-free path is a single quickest path of the router memory module, in contrast to the claimed or more loop free paths corresponds to the quickest path determined for each port on the router memory module”.
With respect to (2), the specification states “Thus, if the speed of transmission is the same for each connection 251-254 between two ports, the chosen loop-free path will be the path with the fewest number of connections 251-254.” (Page 7, Lines 19-21).  The statement merely asserts that the chosen loop-free path between two modules is the path with the fewest number of connections under the assumption that the speed of transmission is the same for each connection.  As presented in the specification, the shortest path method of determining a chosen loop-free path using the fewest number of connections method does not rely upon the quickest path method of determining a chosen loop-free path by time measurement as the time measurement in the shortest path method is irrelevant as the method presumes the speed of transmission is the same for each connection. 
With respect to (3), the specification recites the following: “A logical tree using the loop-free paths determined is created.  The logical tree is a map showing, for each router memory module, the chosen loop-free path from the router memory module to the root router memory module.” (Page 8, Lines 12-14).  As such, a single path between modules is selected as the chosen loop-free path.  If both the quickest path method and shortest path methods were both used to determine the loop-free paths, then multiple chosen paths would exist between modules (or else why have the different methods?).  Page 8, Lines 4-5 recites “In an example, to identify the loop-free path, each router memory module calculates the quickest path …” and Page 8, Lines 10-11 recites “In an example, to identify a loop-free path, each router memory module calculates the shortest path.”; these recitations on Page 8 demonstrate the two methods for determining loop-free paths are separate and distinct; the specification does not appear to demonstrate the methods being used together.


Claims in view of Prior Art
Claim 1 (and analogously Claims 13 and 14) was amended to recite “for each router memory module apart from the root memory module, identifying a selected loop-free path that is selected from the one or more loop free paths for the router memory module, wherein the selected loop-free path corresponds to a loop-free path that is identified as both the quickest path corresponding to a port of the router memory module and the shortest path for all of the ports on the router memory module” and “creating a logical tree using the selected loop-free paths identified for each router memory module”.   Prior art such as TZENG (US PGPub 2008/0198769) has been shown to disclose the creation of a logical tree of loop-free paths, prior art such as SEAMAN (US Patent 6,611,502) has been shown to disclose determining a loop-free path using a shortest path protocol, and prior art such as YANG (US PGPub 2009/0043486) has been shown to disclose the shortest path protocol may be substituted with a shortest time path protocol (see Office Action mailed 26 September 2019).  After further search and consideration, CHIABAUT (US PGPub 2012/0230199) explicitly discloses shortest path determinations may not be limited to determining paths based only on distance, but the ‘cost’ of the link including the number of hops and speed [0019].  CHIABAUT further discloses a tiebreaking algorithm may be deployed to determine the shortest path using different measurement costs.  While the prior art listed above appears to disclose the features presented in the specification, cited prior art does not appear to explicitly disclose the creation of a logical tree comprised of shortest paths and quickest paths as claimed (e.g. in the scenario where a node A comprises 3 Ports thus 3 paths exist between nodes A and B with Port (a) being 50ms and 2 hops, Port (b) being 50 ms and 4 hops, and Port (c) being 150ms and 1 hop, a logical tree constructed using CHIABAUT would be constructed using the path through Port a when using a tiebreaking algorithm choosing speed then number of hops, while the claimed subject matter would construct a tree using Ports a, b, and c as Ports a and b are the quickest paths while Port c .

Response to Arguments
	Applicant’s remarks, filed 30 December 2020 in response to the Office Action mailed 2 October 2020, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
The applicant alleges support for independent Claim 1 may be found throughout the specification, in particular Page 7, Lines 7-37.  The applicant alleges “The specification explicitly describes that selecting a loop-free path can include preliminarily selecting a path using the quickest path criteria, and then further selecting the path based on the shortest path.  The Office has reviewed applicant’s remarks; however, remains unpersuaded and maintains the rejection of record.  The Office maintains the specification does not disclose selecting a loop-free path between two modules using both quickest path and shortest path criteria as claimed.  In the paragraph that spans Pages 9 and 10, the applicant presents an interpretation of what the specification explicitly describes in Page 7, Lines 7-37 of the specification; the Office respectfully disagrees with applicant’s interpretation.

	Starting on Page 9, the applicant remarks {“In an example presented in the Specification, the process first “measures the time taken to fetch the data” and “[t]he loop-free path chosen by the router memory module is the quickest path to fetch the data”.  This evidences the use of a quickest path determine a loop-free path.”}.  Applicant’s remarks rely upon the following portion of the specification for disclosing the subject matter supporting applicant’s remarks:
In an example (see figure 6), to identify a loop-free path, each router memory module sends a message to the root router memory module to fetch a data in the15 root router (S600), and measures the time taken to fetch the data (S610). If the router memory module has a plurality of ports, a message is sent from each port.  The loop-free path chosen by the router memory module is the quickest path to fetch the data. 


for each router memory module apart from the root router memory module, sending messages from each port on the router memory module to the root router memory module to fetch data in the root router memory module; 
for each router memory module apart from the root router memory module, measuring a time taken to fetch the data from the root router memory module corresponding to each of the messages sent from each port; 
for each router memory module apart from the root router memory module, determining one or more quickest paths to fetch the data from the root memory module, wherein each of the one or more quickest paths correspond to a lowest measured time corresponding to each port based on the messages sent from that port; 
for each router memory module apart from the root memory module, identifying one or more loop-free paths from the router memory module to the root router memory module, wherein each of the one or more loop free paths corresponds to the quickest path determined for each port on the router memory module;

While the noted part of the specification discloses the selection of a single loop-free path corresponding to the ‘quickest path’ between a router memory module (RMM) and a root router memory module (RRMM), the specification does not disclose (1) multiple messages being sent from a single port of the RMM to RRMM and (2) determining the ‘quickest path’ for each port on the RMM.  With respect to (1), the specification merely recites “a message is sent from each port”, while, in contrast, the claims reciting new matter recite “the messages sent from that port”.  With respect to (2), the specification recites “the loop-free path chosen by the RMM”, while, in contrast, the claims reciting new matter recite “wherein each of the one or more loop free paths corresponds to the quickest path determined for each port”.  Again, while the specification describes determining a ‘quickest path’ between a RMM to an RRMM, the specification does not describe determining a ‘quickest path’ for each port of a RMM to the RRMM.  The specification discloses that a message is sent from each port of an RMM and a time measurement is taken.  From this, the specification discloses a loop-free path is determined for each port; however, the specification does not disclose that each port determines a ‘quickest path’ from the port to the RRMM.  The specification merely discloses that a ‘quickest path’ is determined from the RMM to the RRMM.

On Page 10, the applicant remarks {“Subsequently, the process can determine ‘if the speed of transmission is the same for each connection 251-254 between two ports,’ which describes a scenario where multiple loop-free paths may be determined using the ‘quickest path’ approach”.}.   Applicant’s 
Thus, if the speed of transmission is the same for each connection 251-25420 between two ports, the chosen loop-free path will be the path with the fewest number of connections 251-254. 

The portion of the specification is relied upon for disclosing the following claim limitations:
for each router memory module apart from the root memory module, identifying a selected loop-free path that is selected from the one or more loop free paths for the router memory module, wherein the selected loop-free path corresponds to a loop-free path that SMRH :4836-8475-5923.4-2-Application No.: 15/572,971Docket No.: 90489830(61CT-298572)is identified as both the quickest path corresponding to a port of the router memory module and the shortest path for all of the ports on the router memory module;

While the applicant alleges the disclosed portion of the specification describes a scenario where multiple loop-free paths may be determined using the ‘quickest path’ approach, the Office respectfully disagrees.  ‘Speed of transmission’ {or rate or ‘distance/time’} is not the same as ‘quickest path’ {or ‘time’} since they are not the same units of measurement.   While multiple loop-free paths may be determined by sending a message from each port of a memory module to a destination memory module, each path cannot be characterized as the ‘quickest path’ between the memory module and the destination module unless the time spent fetching data via multiple ports is the same.  Using Figures 2 and 8 as an example, this would mean the time spent fetching data via Path 800 would equal the time spent fetching data via Path 801.  The amount of time it takes to fetch data via Path 800 is the time it takes for a message to go from Port 225 to Port 220 via connection 252.  The amount of time it takes to fetch data via Path 801 is the time it takes for a message to go from Port 226 to Port 223 via connection 253, the time it takes for the message to go from Port 223 to Port 222, and the time it takes for the message to go from Port 222 to Port 221 via connection 251.  If “speed of transmission” was only a measurement of time as used to determine the “quickest path” and the “speed of transmission” was the same between each connection, then the amount of time spent fetching data via Path 800 could never be equal to the amount of time fetching data via Path 801 as Path 800 has 1 connection {thus time spent fetching data would be T} while Path 801 has 2 connections {thus the time spent fetching data would be 

Finally, on Page 10, the applicant remarks {“Furthermore, in order to break the contention between the two loop-free paths that were selected based on the quickest path approach, the process can the apply a “shortest path” approach in order to determine that the “chosen loop-free path will be the path with the fewest number of connections 251-254”.}.   Applicant’s remarks rely upon the following portion of the specification for disclosing the subject matter {determination of a ‘shortest path’} supporting applicant’s remarks:
Thus, if the speed of transmission is the same for each connection 251-25420 between two ports, the chosen loop-free path will be the path with the fewest number of connections 251-254. 
For example, in the memory system 200 of figure 2, the router memory module 213 has two ports 225 and 226, and two loop-free paths 800 and 801 exist between router memory module 213 and the root router memory module RMM (see figure 8).25 The loop-free path 800 comprises one connection 252, and the loop-free path 801 comprises two connections 253 and 251. The path with the fewest number of connections being the path 800, this path 800 is chosen as the loop-free path LFP3 between the router memory module 213 and the root router memory module RMM. 
Figure 8 shows the three chosen loop-free paths LFP2, LFP3 and LFP4, all30 these paths being the path having the fewest number of connections between the corresponding router memory module 212, 213, 214 and the root router memory module RMM. Path LFP2 is a direct path, using the port 222 of router memory module 212, port 221 of router memory module 211, and the connection 251 between these two ports 222 and 221. Path LFP3 is a direct path, using the port 22535 of router memory module 213, port 220 of router memory module 211, and the connection 252 between these two ports 225 and 220. Path LFP4 is an indirect path, using the port 221 of router memory module 211, the ports 222 and 224 of router WO 2017/020934 PCT/EP2015/0676838memory module 212, the port 227 of router memory module 214, the connection 254 between port 227 and 224, and the connection 251 between port 222 and 221. 

The portion of the specification is relied upon for disclosing the following claim limitations:
for each router memory module apart from the root memory module, determining a shortest path to fetch the data from the root memory module, wherein the shortest path corresponds to the path with a fewest number of connections amongst all of the ports on the router memory module; 
for each router memory module apart from the root memory module, identifying a selected loop-free path that is selected from the one or more loop free paths for the router memory module, wherein the selected loop-free path corresponds to a loop-free path that SMRH :4836-8475-5923.4-2-Application No.: 15/572,971Docket No.: 90489830(61CT-298572)is identified as both the quickest path corresponding to a port of the router memory module and the shortest path for all of the ports on the router memory module; 
and creating a logical tree using the selected loop-free paths identified for each router memory module.

While the Office notes the description of the specification provides for determining a shortest path among determined loop-free paths, the specification does not provide for determining loop-free paths via the time measurement method, then determining a quickest path between two memory 

The Office welcomes the applicant to contact the Office to further discuss the issues via interview should doing so help further prosecution of the application.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        

/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137